DETAILED ACTION
This action is responsive to the application No. 16/431,442 filed on June 4, 2019. The amendment filed on March 9, 2022 has been entered. The objection to claims 1 and 12-17 is withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 5, and 8-17 are currently pending and being considered in the Office Action. Claims 2, 3, 6, and 7 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub # 2016/0248002) of record (IDS) in view of Tahmasebi (U.S. Pub # 2016/0254444), Weidman (U.S. Pub # 2005/0181226) of record (IDS), and Knisley (U.S. Pub # 2015/0221542) of record (IDS).
Regarding independent Claim 1, Lu teaches an intermediate structure of a mid-fabrication magneto-resistive random access memory (MRAM) cell to be provided with at least one magnetic tunnel junction (MTJ) (Fig. 2E: 126, paragraph [0038]), the intermediate structure comprising: 
a transistor (not pictured; paragraph [0022]) disposed in a substrate (not pictured; paragraph [0022]; by broadest reasonable interpretation, all layers below the device pictured in Fig. 1 may be considered a substrate); 
dielectric pads (Fig. 2D: 102 & 106, paragraph [0023]) deposited on the substrate ([0022]); 
a metallic landing pad (Fig. 2D: 104, paragraph [0023]) disposed within the dielectric pads (102 & 106) deposited on the upper surface (not pictured) of the substrate ([0022]) such that: 
the metallic landing pad (104) is bordered on opposite side surfaces thereof by the dielectric pads (102 & 106); and 
a seed layer (Fig. 2E: 118, paragraph [0026]) on the metallic landing pad (104) but not the dielectric pad (102 & 106) and on which the MTJ (126) is disposable, wherein the metallic landing pad (104) consists of one or more of copper (Cu) and aluminum (Al) (paragraph [0024]).
Lu is silent with respect to the a substrate having an uppermost surface; dielectric pads deposited on the uppermost surface of the substrate; the metallic landing pad is bordered on a portion of a lower surface thereof by the uppermost surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor, [a seed layer] which is formed from selective deposition of seed layer material over the substrate, the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Tahmasebi discloses an intermediate structure of a mid-fabrication magneto-resistive random access memory (MRAM) cell to be provided with at least one magnetic tunnel junction (MTJ), the intermediate structure comprising: 
a transistor (Fig. 4: 440, paragraph [0037]; see also Fig. 7l) disposed in a substrate (Fig. 7l: 705 & 7901, paragraphs [0097] & [0108]; by broadest reasonable interpretation, the term substrate may be considered to mean a layer or layers on which elements are formed) having an uppermost surface (top surface of Fig. 7l: 7901);
dielectric pads (Fig. 7l: 7902, paragraph [0110]) deposited on the uppermost surface of the substrate (705 & 7901);
a metallic landing pad (Fig. 7l: 797, paragraph [0111]) disposed within the dielectric pads (7902) deposited on the uppermost surface of the substrate (705 & 7901)such that:
the metallic landing pad (797) is bordered on a portion of a lower surface thereof by the uppermost surface of the substrate (top surface of 7901), and a remaining portion of the lower surface of the metallic landing pad (797) is in electrical communication (via Fig. 7l: 793, paragraph [0109]) with the transistor (440).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “substrate having an uppermost surface; the metallic landing pad is bordered on a portion of a lower surface thereof by the uppermost surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor” teachings of Tahmasebi to the device of Lu because Tahmasebi discloses in paragraph [0037] that the transistor may be used as a selector for the memory cell comprising the MTJ (see also paragraph [0054]). Further, Tahmasebi discloses in paragraphs [0110]-[0111] that the landing pad (i.e., conductive metal line 797) may be formed by a damascene process in the dielectric pads (i.e., dielectric layer 7902) to connect with contacts to the transistor.
Lu as modified by Tahmasebi is silent with respect to [a seed layer] which is formed from selective deposition of seed layer material over the substrate, the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Weidman teaches an intermediate structure of a device, the intermediate structure comprising: 
a metallic landing pad (Fig. 1A: 6, paragraphs [0028]) disposed within a dielectric pad (Fig. 1A: 10, paragraph [0028]) in a substrate (not pictured, paragraph [0028]: “Interconnect 4, as well as other semiconductor features, are disposed on a substrate”); and 
a seed layer (Fig. 1B: 16, paragraph [0030]), which is formed from selective deposition of seed layer material (the instant limitation, “formed from selective deposition” is considered a product-by-process claim, wherein the seed layer of Weidman is considered to be capable of being formed by selective deposition; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) over the substrate ([0028]), on the metallic landing pad (6) but not the dielectric pad (10) and on which the MTJ is disposable (the instant limitation, “on which the MTJ is disposable” is interpreted to mean that it is possible to dispose an MTJ on the recited layer, which is considered possible for the purpose of the examination),
wherein the metallic landing pad (6) consists of one or more of copper (Cu) and aluminum (Al) (paragraph [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “[seed layer] which is formed from selective deposition of seed layer material over the substrate” teachings of Weidman to the device of Lu because Weidman discloses in paragraphs [0005]-[0009] that a seed layer formed from selective deposition may be used to form a stack of thin films that are resistant to copper migration for use in an MRAM device that is highly integrated.
Lu as modified by Tahmasebi and Weidman is silent with respect to wherein the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Knisley discloses a structure, the structure comprising:
a metallic landing pad (Fig. 6: 605, paragraph [0049]); and
a seed layer (Fig. 6: 611, paragraph [0050]),
wherein the seed layer (611) has a substantially similar width (paragraph [0050]: “cobalt layer 111 residing over the copper line 105, but not over the dielectric 101 or over the diffusion barrier 103”; please note that 105 is substantially similar to 605 apart from their shapes) as the metallic landing pad (605) and entire sidewalls of the seed layer (611) and entire sidewalls of the metallic landing pad (605) are substantially coplanar.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar” teachings of Knisley to the device of Lu as modified by Weidman because Knisley discloses in paragraph [0076] that using a deposition method that selectively deposits a cobalt compound only on a copper pad surface provides improved selectivity of deposition over a deposition method that also deposits the cobalt compound on a tantalum diffusion barrier. Further, Knisley discloses in paragraph [0034] that the disclosed method of forming the device offers improved selective deposition over seed layer materials disclosed by Weidman. The deposition method and materials of Knisley are analogous to those of Weidman and achieve a similar result (i.e., preventing electromigration of copper), and therefore it would be obvious to one of ordinary skill in the art to select a deposition method that shows improved results.
Regarding Claim 4, Lu teaches the intermediate structure according to claim 1, wherein the seed layer (118) material comprises metallic material substantially absent copper (Cu) (paragraph [0030]: “bottom electrodes 118, 120 may be comprised of cobalt tungsten phosphorus (CoWP)”).
Regarding independent Claim 5, Lu teaches a magneto-resistive random access memory (MRAM) cell, comprising: 
a substrate (not pictured; paragraph [0022]; by broadest reasonable interpretation, all layers below the device pictured in Fig. 1 may be considered a substrate); 
a transistor (not pictured; paragraph [0022]) disposed in the substrate ([0022]); 
dielectric pads (Fig. 2D: 102 & 106, paragraph [0023]) deposited on the substrate ([0022]); 
a metallic landing pad (Fig. 2D: 104, paragraph [0023]) disposed within the dielectric pads (102 &106) deposited on the upper surface of the substrate ([0022]) such that: 
the metallic landing pad (104) is bordered on opposite side surfaces thereof by the dielectric pads (102 & 106), and 
a seed layer (Fig. 2E: 118, paragraph [0026]) which is disposed on the metallic landing pad (104) but not the dielectric pad (102 & 106); and 
a magnetic tunnel junction (MTJ) (Fig. 2E: 126, paragraph [0038]) which is deposited and patterned on the seed layer (118), 
wherein the metallic landing pad (104) consists of one or more of copper (Cu) and aluminum (Al) (paragraph [0024]).
Lu is silent with respect to dielectric pads deposited on an uppermost surface of the substrate; the metallic landing pad is bordered on a portion of a lower surface thereof by the upper surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor; [a seed layer] which is formed from selective deposition of seed layer material over the substrate, the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Tahmasebi discloses a magneto-resistive random access memory (MRAM) cell, comprising: 
a substrate (Fig. 7l: 705 & 7901, paragraphs [0097] & [0108]; by broadest reasonable interpretation, the term substrate may be considered to mean a layer or layers on which elements are formed);
a transistor (Fig. 4: 440, paragraph [0037]; see also Fig. 7l) disposed in the substrate (705 & 7901);
a metallic landing pad (Fig. 7l: 797, paragraph [0111]) such that:
the metallic landing pad (797) is bordered on a portion of a lower surface thereof by the upper surface of the substrate (705 & 7901), and a remaining portion of the lower surface of the metallic landing pad (797) is in electrical communication (via Fig. 7l: 793, paragraph [0109]) with the transistor (440).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “metallic landing pad is bordered on a portion of a lower surface thereof by the upper surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor” teachings of Tahmasebi to the device of Lu because Tahmasebi discloses in paragraph [0037] that the transistor may be used as a selector for the memory cell comprising the MTJ (see also paragraph [0054]). Further, Tahmasebi discloses in paragraphs [0110]-[0111] that the landing pad (i.e., conductive metal line 797) may be formed by a damascene process in the dielectric pads (i.e., dielectric layer 7902) to connect with contacts to the transistor.
Lu as modified by Tahmasebi is silent with respect to [a seed layer] which is formed from selective deposition of seed layer material over the substrate, the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Weidman teaches a device, comprising: 
a metallic landing pad (Fig. 1A: 6, paragraphs [0028]) disposed within a dielectric pad (Fig. 1A: 10, paragraph [0028]) in a substrate (not pictured, paragraph [0028]: “Interconnect 4, as well as other semiconductor features, are disposed on a substrate”); and 
a seed layer (Fig. 1B: 16, paragraph [0030]), which is formed from selective deposition of seed layer material (the instant limitation, “formed from selective deposition” is considered a product-by-process claim, wherein the seed layer of Weidman is considered to be capable of being formed by selective deposition; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) over the substrate ([0028]), on the metallic landing pad (6) but not the dielectric pad (10) and on which the MTJ is disposable (the instant limitation, “on which the MTJ is disposable” is interpreted to mean that it is possible to dispose an MTJ on the recited layer, which is considered possible for the purpose of the examination),
wherein the metallic landing pad (6) consists of one or more of copper (Cu) and aluminum (Al) (paragraph [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “[seed layer] which is formed from selective deposition of seed layer material over the substrate” teachings of Weidman to the device of Lu because Weidman discloses in paragraphs [0005]-[0009] that a seed layer formed from selective deposition may be used to form a stack of thin films that are resistant to copper migration for use in an MRAM device that is highly integrated.
Lu as modified by Tahmasebi and Weidman is silent with respect to wherein the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Knisley discloses a structure, the structure comprising:
a metallic landing pad (Fig. 6: 605, paragraph [0049]); and
a seed layer (Fig. 6: 611, paragraph [0050]),
wherein the seed layer (611) has a substantially similar width (paragraph [0050]: “cobalt layer 111 residing over the copper line 105, but not over the dielectric 101 or over the diffusion barrier 103”; please note that 105 is substantially similar to 605 apart from their shapes) as the metallic landing pad (605) and entire sidewalls of the seed layer (611) and entire sidewalls of the metallic landing pad (605) are substantially coplanar.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar” teachings of Knisley to the device of Lu as modified by Weidman because Knisley discloses in paragraph [0076] that using a deposition method that selectively deposits a cobalt compound only on a copper pad surface provides improved selectivity of deposition over a deposition method that also deposits the cobalt compound on a tantalum diffusion barrier. Further, Knisley discloses in paragraph [0034] that the disclosed method of forming the device offers improved selective deposition over seed layer materials disclosed by Weidman. The deposition method and materials of Knisley are analogous to those of Weidman and achieve a similar result (i.e., preventing electromigration of copper), and therefore it would be obvious to one of ordinary skill in the art to select a deposition method that shows improved results.
Regarding Claim 9, Lu as previously modified teaches the MRAM cell according to claim 5, wherein the seed layer (118) material comprises metallic material substantially absent copper (Cu) (paragraph [0030]: “bottom electrodes 118, 120 may be comprised of cobalt tungsten phosphorus (CoWP)”).
Regarding Claim 11, Lu as previously modified teaches the MRAM cell according to claim 5, wherein the MTJ comprises: 
a reference layer (paragraph [0038]: “a first pinned layer (not shown)”) disposed on the seed layer (118 & 120); 
a free layer remote (paragraph [0038]: “a first free layer (not shown)”) from the seed layer; and 
an insulator (paragraph [0038]: “a first tunnel barrier layer (not shown)”) interposed between the reference and free layers.
Regarding Claim 12, Lu as previously modified teaches the MRAM cell according to claim 5, wherein: 
multiple metallic landing pads (Fig. 2E: 104 & 108, paragraph [0023]) are respectively disposed within corresponding ones of multiple dielectric pads (Fig. 2E: 102, 106, & 110, paragraph [0023]); 
multiple seed layers (118 & 120) are respectively formed from selective deposition of seed layer material (the instant limitation, “formed from selective deposition” is considered a product-by-process claim, wherein the seed layer of Lu is considered to be capable of being formed by selective deposition; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) and are respectively disposed on the multiple metallic landing pads (104 & 108) but not the dielectric pads (102, 106, & 110); and 
multiple MTJs (126 & 128) are respectively deposited and patterned on the multiple seed layers (118 & 120).
Regarding independent Claim 13, Lu teaches a magneto-resistive random access memory (MRAM) cell with at least one magnetic tunnel junction (MTJ) (Fig. 2E: 126, paragraph [0038]), the MRAM cell comprising: 
a substrate (not pictured; paragraph [0022]; by broadest reasonable interpretation, all layers below the device pictured in Fig. 1 may be considered a substrate); 
a transistor (not pictured; paragraph [0022]) disposed in the substrate ([0022]); 
dielectric pads (Fig. 2D: 102 & 106, paragraph [0023]) deposited on an upper surface of the substrate ([0022]); 
a metallic landing pad (Fig. 2D: 104, paragraph [0023]) consisting of one or more of copper (Cu) and aluminum (Al) (paragraph [0024]) disposed within the dielectric pads (102 &106) on the upper surface of the substrate ([0022]) such that: 
the metallic landing pad (104) is bordered on opposite side surfaces thereof by the dielectric pads (102 & 106), and 
a seed layer (Fig. 2E: 118, paragraph [0026]) deposited over the substrate ([0022]) on which the MTJ (126) is disposable on the metallic landing pad (104) but not the dielectric pad (102 & 106); 
wherein
uppermost and lowermost surfaces of the metallic landing pad (104) are coplanar with (see Fig. 2E) uppermost and lowermost surfaces of the dielectric pad (102 & 106), respectively, 
the metallic landing pad (104) has a uniform width (see Fig. 2E) from the uppermost surface of the dielectric pad (102 & 106) to the lowermost surface of the dielectric pad (102 & 106).
Lu is silent with respect to the metallic landing pad is bordered on a portion of a lower surface thereof by the upper surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor; the seed layer has a substantially similar width as the metallic landing pad, and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Tahmasebi discloses a magneto-resistive random access memory (MRAM) cell, comprising: 
a substrate (Fig. 7l: 705 & 7901, paragraphs [0097] & [0108]; by broadest reasonable interpretation, the term substrate may be considered to mean a layer or layers on which elements are formed);
a transistor (Fig. 4: 440, paragraph [0037]; see also Fig. 7l) disposed in the substrate (705 & 7901);
a metallic landing pad (Fig. 7l: 797, paragraph [0111]) such that:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “metallic landing pad is bordered on a portion of a lower surface thereof by the upper surface of the substrate, and a remaining portion of the lower surface of the metallic landing pad is in electrical communication with the transistor” teachings of Tahmasebi to the device of Lu because Tahmasebi discloses in paragraph [0037] that the transistor may be used as a selector for the memory cell comprising the MTJ (see also paragraph [0054]). Further, Tahmasebi discloses in paragraphs [0110]-[0111] that the landing pad (i.e., conductive metal line 797) may be formed by a damascene process in the dielectric pads (i.e., dielectric layer 7902) to connect with contacts to the transistor.
Lu as modified by Tahmasebi is silent with respect to wherein the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Weidman teaches a device, comprising: 
a metallic landing pad (Fig. 1A: 6, paragraphs [0028]) disposed within a dielectric pad (Fig. 1A: 10, paragraph [0028]) in a substrate (not pictured, paragraph [0028]: “Interconnect 4, as well as other semiconductor features, are disposed on a substrate”); and 
a seed layer (Fig. 1B: 16, paragraph [0030]), which is formed from selective deposition of seed layer material (the instant limitation, “formed from selective deposition” is considered a product-by-process claim, wherein the seed layer of Weidman is considered to be capable of being formed by selective deposition; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) over the substrate ([0028]), on the metallic landing pad (6) but not the dielectric pad (10) and on which the MTJ is disposable (the instant limitation, “on which the MTJ is disposable” is interpreted to mean that it is possible to dispose an MTJ on the recited layer, which is considered possible for the purpose of the examination),
wherein the metallic landing pad (6) consists of one or more of copper (Cu) and aluminum (Al) (paragraph [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “[seed layer] which is formed from selective deposition of seed layer material over the substrate” teachings of Weidman to the device of Lu because Weidman discloses in paragraphs [0005]-[0009] that a seed layer formed from selective deposition may be used to form a stack of thin films that are resistant to copper migration for use in an MRAM device that is highly integrated.
Lu as modified by Tahmasebi and Weidman is silent with respect to wherein the seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar.
Knisley discloses a structure, the structure comprising:
a metallic landing pad (Fig. 6: 605, paragraph [0049]); and
a seed layer (Fig. 6: 611, paragraph [0050]),
wherein the seed layer (611) has a substantially similar width (paragraph [0050]: “cobalt layer 111 residing over the copper line 105, but not over the dielectric 101 or over the diffusion barrier 103”; please note that 105 is substantially similar to 605 apart from their shapes) as the metallic landing pad (605) and entire sidewalls of the seed layer (611) and entire sidewalls of the metallic landing pad (605) are substantially coplanar.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “seed layer has a substantially similar width as the metallic landing pad and entire sidewalls of the seed layer and entire sidewalls of the metallic landing pad are substantially coplanar” teachings of Knisley to the device of Lu as modified by Weidman because Knisley discloses in paragraph [0076] that using a deposition method that selectively deposits a cobalt compound only on a copper pad surface provides improved selectivity of deposition over a deposition method that also deposits the cobalt compound on a tantalum diffusion barrier. Further, Knisley discloses in paragraph [0034] that the disclosed method of forming the device offers improved selective deposition over seed layer materials disclosed by Weidman. The deposition method and materials of Knisley are analogous to those of Weidman and achieve a similar result (i.e., preventing electromigration of copper), and therefore it would be obvious to one of ordinary skill in the art to select a deposition method that shows improved results.
Regarding Claim 14, Lu as previously modified teaches the MRAM cell according to claim 13, wherein no seed layer material is deposited onto an upper surface (the instant limitation, “no seed layer material is deposited” is considered a product-by-process claim, wherein the seed layer of Lu as modified by Tahmasebi, Weidman, and Knisley is considered to be capable of being formed by selective deposition, such that no seed layer material would be deposited on the dielectric pad; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) of the dielectric pads (102 & 106).
Regarding Claims 15-17, Lu as previously modified teaches the intermediate structure according to claim 1 and the MRAM cell according to claims 5 and 13, wherein the entire sidewalls of the metallic landing pad (104) directly abut with the dielectric pad (102 & 106) on the upper surface of the substrate ([0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub # 2016/0248002) of record (IDS) in view of Tahmasebi (U.S. Pub # 2016/0254444), Weidman (U.S. Pub # 2005/0181226) of record (IDS), and Knisley (U.S. Pub # 2015/0221542) of record (IDS) as applied to claim 5 above, and further in view of Min (U.S. Pub # 2015/0021675) of record.
Regarding Claim 8, Lu as previously modified by Tahmasebi, Weidman, and Knisley teaches the MRAM cell according to claim 5, and is silent with respect to wherein the seed layer and the metallic landing pad are annular.
	Min discloses a magneto-resistive random access memory (MRAM) cell wherein the MTJ (Fig. 1B: 108, paragraph [0044]) is annular (paragraph [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “seed layer and the metallic landing pad are annular” teachings to the device of Lu as previously modified in view of the teachings of Min because Lu discloses the seed layer and metallic landing pad as the base for forming an MTJ, and Min discloses in paragraph [0043] that annular (i.e., circular disk shape) MTJ configurations are often employed in the industry. Therefore, it would be straightforward to match the layout and alignment of elements in the stack by making the seed layer and the metallic landing pad annular.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub # 2016/0248002) of record (IDS) in view of Tahmasebi (U.S. Pub # 2016/0254444), Weidman (U.S. Pub # 2005/0181226) of record (IDS), and Knisley (U.S. Pub # 2015/0221542) of record (IDS) as applied to claim 5 above, and further in view of Zhang (U.S. Pub # 2015/0325622) of record.
Regarding Claim 10, Lu as previously modified by Tahmasebi, Weidman, and Knisley teaches the MRAM cell according to claim 5, and is silent with respect to wherein the MTJ is narrower than the seed layer.
Zhang discloses a magneto-resistive random access memory (MRAM) cell wherein the MTJ (Fig. 10: 96, paragraph [0036]) is narrower than the metallic landing pad (Fig. 10: 80, paragraph [0028]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “MTJ is narrower than the seed layer” teachings of Zhang to the device of Lu because alignment of the elements can more easily be ensured in this manner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments (p. 8) are particularly directed to the prior art of Tahmasebi (U.S. Pub # 2017/0125664) of record. The above rejection does not rely on this reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892